SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

732
CAF 12-00118
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND SCONIERS, JJ.


IN THE MATTER OF LAUREN F.S.,
RESPONDENT-APPELLANT.
-----------------------------                                    ORDER
YATES COUNTY ATTORNEY,
PETITIONER-RESPONDENT.


MARYBETH D. BARNET, ATTORNEY FOR THE CHILD, CANANDAIGUA, FOR
RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Yates County (W.
Patrick Falvey, J.), entered May 31, 2011 in a proceeding pursuant to
Family Court Act article 3. The order adjudged that respondent is a
juvenile delinquent and placed respondent in the custody of the Yates
County Department of Social Services for a period of one year.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see Matter of Alex N., 255 AD2d 626, 627).




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court